DETAILED ACTION
1. 	The Amendment filed on February 22, 2022 is acknowledged.
	Claims 1-4 have been amended;
	Claims 5-13 are added; and 
Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
3.	Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation of “where the corrected rail pressure is determined by computing a difference between the reference pressure and a predetermined pressure value that corresponds to the observed static flow rate for the injector, and subtracting an absolute value of said difference from the reference value” is not described in the specification.

4.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1,
The limitation of “injecting a predetermined a quantity of fluid, at a reference rail pressure and having a predetermined mass, for a predetermined duration of time through an injector of the common rail system” renders the claim indefinite; since it is not clear that:
a.	how or by which way a quantity of fluid is able to be known as “predetermined”?
b.	how or by which way a predetermined a quantity of fluid is able to be obtained? 
c.	how or by which way a mass is able to be known as “predetermined”?
d.	how or by which way a predetermined mass is able to be obtained? 
e.	how or by which way a duration of time is able to be known as “predetermined”? 
f.	how or by which way a predetermined duration of time is able to be obtained?
The Applicants are required to clarify or to revise the claimed feature.

The limitation of “determining an instant static flow rate, as an observed static flow rate, of the predetermined mass of fluid injected through the injector” renders the claim indefinite; since it is not clear that: base on what condition to determine an instant static flow rate of the predetermined mass of fluid injected through the injector? And/or how or by which way the static flow rate is able to be observed? And/or which component(s) would have the function to observe the static flow rate?
The Applicants are required to clarify or to revise the claimed feature.

The limitation of “detecting whether the observed static flow is greater than a reference static flow for the injector” renders the claim indefinite; since it is not clear that which or what component(s) [sensor or computer] would have the function for detecting whether the observed static flow is greater than a reference static flow for the injector? how or by which way the static flow rate is able to be considered as a reference static flow rate? and how or by which way “the observed static flow rate is greater than a reference static flow rate” is able to be detected? [suggestion: detecting a difference between the observed static flow rate and a reference static flow rate…; or determining whether the observed static flow is greater than a reference static flow for the injector].
The Applicants are required to clarify or to revise the claimed feature.

The limitation of “where the corrected rail pressure is determined by computing a difference between the reference pressure and a predetermined pressure value that corresponds to the observed static flow rate for the injector, and subtracting an absolute value of said difference from the reference value” renders the claim indefinite; since it is not clear that how this limitation or equation is able to be performed?
The Applicants are required to clarify or to revise the claimed feature.

Similarly, Claim 2 is rejected as the above discussion.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-13 are rejected under 35 U.S.C. 101 because The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-13 is/are directed to a method for controlling the common rail system of internal combustion engine.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because where applicant has the steps of: injecting a quantity of fluid [well-known], determining an instant static flow rate, detecting whether an observed static flow rate is greater than a reference static flow rate, and determining a corrected rail pressure setpoint; these steps do not tie the method to a specific apparatus which would limit the method steps.  Furthermore, the steps are merely directed to using mathematical equations to process data and then use the processed data in other calculations.  These steps are considered to be an idea of its self and mathematical relationships/formulas.  Applicant’s steps use mathematical formulas/statistical formula to determine and/or to compute the fuel rail pressure.  Applicants’ also organize and compare and collect known information in regards to fuel injection parameters based on vehicles.

8.	PLEASE NOTE THAT NO PRIOR ART REJECTIONS ARE BEING PROVIDED FOR CLAIMS 1-13 SINCE THE PROPER SCOPE OF THESE CLAIMS CANNOT BE FULLY ASCERATINED AT THIS MOMENT.  ALSO FOR NOW, A LACK OF PRIOR ART REJECTIONS FOR THESE CLAIMS SHOULD NOT BE CONSTRUED AS AN INDICATION OF ALLOWABLE SUBJECT MATTER.  ANY ATTEMPT TO OVERCOME THESE REJECTIONS WOULD MOST LIKELY RESULT IN A CHANGE OF SCOPE OF THESE CLAIMS, WHICH WOULD IN TURN REQUIRE FURTHER SEARCH AND CONSIDERATION.
	

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicant(s) is/are required to consider the cited references in PTO-892 that would be applied for the future Examination.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
May 6, 2022




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 11, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747